Citation Nr: 1424327	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  11-12 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the feet.

2.  Whether new and material evidence has been received with respect to a claim of entitlement to service connection for disability of the left leg.

3.  Entitlement to service connection for disability of the right leg.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from September 1944 to November 1946.

These matters come to the Board of Veterans' Appeals (Board) from an October 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in April 2009, a statement of the case was issued in April 2011, and a substantive appeal was received in May 2011.

The Veteran was scheduled to attend a videoconference hearing before the Board in March 2014; however, he failed to appear.

In an April 2013 rating decision, the RO granted entitlement to service connection for tinnitus, assigning a 10 percent disability rating, effective October 5, 2007.  The grant of service connection for tinnitus constitutes a full award of the benefit sought on appeal as to that issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  

In October 2012, the Veteran executed a VA Form 21-22a appointing a private attorney as his representative; this was received by VA in March 2013.  Such appointment, however, is limited to issues not contemplated by this appeal, thus his prior executed VA Form 21-22a appointing the American Legion as his representative remains in effect.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for peripheral neuropathy of the feet and disabilities of the legs are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In an April 1947 rating decision, the RO confirmed and continued a prior December 1946 and January 1947 denial of service connection for left leg/hip disability; a notice of disagreement was not filed, and new and material evidence was not received within one year of the notice of the rating decision.

2.  Additional evidence received since the RO's April 1947 decision is new and relates to an unestablished fact necessary to substantiate the claim of service connection for left leg disability and raises a reasonable possibility of substantiating the claim of service connection.


CONCLUSIONS OF LAW

1.  The April 1947 rating decision denying service connection for left leg disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has been received since the RO's April 1947 decision to reopen the claim of service connection for left leg disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Even where the RO determines that new and material evidence has been received to reopen a claim, or that an entirely new claim has been received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence is existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In December 1946, the Veteran filed a claim of service connection for pain in left hip and leg which he indicated began in June 1945.  Of record were service treatment records which are negative for complaints, treatment or diagnosis related to the left leg or hip.  In a December 1946 rating decision, the RO denied entitlement to service connection on the basis that pain in the left hip and leg were not shown.  In a January 1947 rating decision, the decision was confirmed and continued.  In March 1947, additional service records were received and in an April 1997 rating decision the RO confirmed and continued the denial.  

The Veteran did not file a notice of disagreement and no new and material evidence was received within a year of its issuance.  Accordingly, the April 1997 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(b); see Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

In October 2007, the Veteran filed a claim of service connection for neuropathy of the right and left feet and right and left leg problems.  

VA outpatient treatment records on file reflect a diagnosis of peripheral neuropathy.  A May 2006 VA outpatient treatment record reflects an assessment of neuropathy of questionable etiology.  The Veteran reported that while in the Army he slept in fox holes and his toes shriveled from being wet.

In July 2013, the Veteran underwent a VA examination.  The diagnosis was peripheral neuropathy due to frostbite.  

The diagnosis pertaining to the lower extremities was not previously of record and is an element necessary to substantiate the claim.  Also, the Veteran's assertions pertaining to experiences in service which he asserts may have caused his lower extremity problems were not previously of record.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, the claim of service connection for left leg disability is reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for left leg disability is allowed.


REMAND

A December 2000 VA outpatient treatment records reflects an assessment of peripheral neuropathy by history.  The Veteran reported that he had experienced bilateral lower leg pain and foot pain for the prior 6 to 8 years.

As detailed above, a statement from the Veteran contained in the May 2006 VA outpatient treatment record seems to suggest that he attributes his leg problems with sleeping in fox holes and his toes shriveling because they were wet.  The Veteran has not submitted any other statements in support of his claim and he failed to appear for a scheduled Board hearing.

The July 2013 VA examiner diagnosed peripheral neuropathy due to frostbite.  The VA examiner provided a negative etiological opinion as there were no records of any cold injury/frostbite complaints and the onset of his claimed disorder was 50 years after his military service.  The examiner, however, appeared to give no consideration to the Veteran's complaints of left leg pain in his December 1946 claim for compensation, which was received less than two weeks after his separation from service.  Moreover, based on his statement to the May 2006 VA examiner, while he may have been complaining of a cold injury, he also seems to be asserting that he has symptoms due to serving in tight spaces, such as a foxhole.  

The Veteran should be afforded another VA examination in order for the examiner to adequately consider the Veteran's lay assertions.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims folder or Virtual VA updated treatment records from the Birmingham VA Medical Center (VAMC) for the period from November 2, 2013.

2.  AFTER all outstanding treatment records have been associated with the claims folder, schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the nature and etiology of his claimed peripheral neuropathy affecting the legs and feet.

The claims file must be reviewed in conjunction with the examination.  The examiner should state the claims file was reviewed and a copy of this remand should be in the claims file.  


The examiner should respond to the following:

(a)  state whether a disability of the right or left leg, to include peripheral neuropathy, at least as likely as not (50 percent probability or more) had its onset in service or is otherwise related to service, to include cold exposure or serving in a fox hole;

(b)  state whether a disability of the right or left foot, to include peripheral neuropathy, at least as likely as not (50 percent probability or more) had its onset in service or is otherwise related to service, to include cold exposure or serving in a fox hole.

The examiner must provide reasons for all opinions given.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

3.  If any benefit sought on appeal remains denied or is not granted in full, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


